Order entered September 17, 2021




                                        In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                 No. 05-21-00437-CV

    IN RE CHASE MYRICK, SCALE & CHANGE LLC AND SCALE &
              CHANGE MANAGEMENT LLC, Relators

            Original Proceeding from the 382nd Judicial District Court
                             Rockwall County, Texas
                         Trial Court Cause No. 1-21-0466

                                       ORDER
                     Before Justices Schenck, Nowell, and Garcia

         Based on the Court’s opinion of this date, we DISMISS relators’ petition for

writ of mandamus. We also LIFT the stay issued by this Court’s June 22, 2021

order.

                                               /s/   DAVID J. SCHENCK
                                                     JUSTICE